[Cite as State v. Stevens, 2022-Ohio-4804.]


                                        COURT OF APPEALS
                                     FAIRFIELD COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


 STATE OF OHIO                                  JUDGES:
                                                Hon. William B. Hoffman, P.J.
         Plaintiff-Appellee                     Hon. John W. Wise, J.
                                                Hon. Patricia A. Delaney, J.
 -vs-
                                                Case No. 2021 CA 00031
 JOSEPH H. STEVENS

          Defendant-Appellant                   OPINION




 CHARACTER OF PROCEEDINGS:                      Appeal from the Fairfield County Court of
                                                Common Pleas, Case No. 2020 CR 00555


 JUDGMENT:                                      Affirmed

 DATE OF JUDGMENT ENTRY:                        December 29, 2022


 APPEARANCES:


 For Plaintiff-Appellee                         For Defendant-Appellant

 R. KYLE WITT                                   BRIAN A. SMITH
 Fairfield County Prosecuting Attorney          123 South Miller Road – Suite #250
                                                Fairlawn, Ohio 44333
 DARCY T. COOK
 Assistant Prosecuting Attorney
 239 West Main Street – Suite #101
 Lancaster, Ohio 43130
Fairfield County, Case No. 2021 CA 00031                                                               2


Hoffman, P.J.
        {¶1}    Defendant-appellant Joseph Stevens appeals his conviction and sentence

entered by the Fairfield County Court of Common Pleas on one count of aggravated

burglary, following a jury trial. Plaintiff-appellee is the state of Ohio.

                              STATEMENT OF THE CASE AND FACTS1

        {¶2}    On November 15, 2020, Appellant was arrested and held on the charges in

this case as well as Fairfield County Municipal Court Case Nos. 20CRB1627 and

20CRB1658. The following day, Appellant was released on a recognizance bond in

Fairfield County Municipal Court Case No. 20CRB1627. Appellant filed a motion to

modify bond, a motion for discovery and motion for notice of intention to use evidence,

and a motion for bill of particulars on November 18, 2020. Appellant was released on a

recognizance bond in Fairfield County Municipal Court Case No. 20CRB1658, on

November 24, 2020.

        {¶3}    On November 25, 2020, the Fairfield County Grand Jury indicted Appellant

on one count of aggravated burglary, in violation of R.C. 2911.11(A)(1) and (B), a felony

of the first degree; one count of aggravated burglary, in violation of R.C. 2911.11 (A)(2)

and (B), a felony of the first degree2; one count of aggravated robbery, in violation of R.C.

2911.01(A)(1) and (C), a felony of the first degree; and one count of domestic violence,

in violation of R.C. 2919.25(C) and (D)(2), a fourth degree misdemeanor.3                        At his

arraignment on December 8, 2020, Appellant entered a plea of not guilty to the indictment.

The trial court conducted a bond hearing on December 15, 2020. Appellant filed a notice



1
  Any additional facts relevant to our disposition to Appellant’s assignments of error shall be contained
therein.
2 This count involved the incident which occurred on November 13, 2020.
3 These counts involved the incident which occurred on November 14, 2020, at the same residence.
Fairfield County, Case No. 2021 CA 00031                                                  3


of alibi on December 16, 2020. Via Entry filed December 17, 2020, the trial court modified

Appellant’s bond to $30,000 cash, surety, or 10% plus a $5,000 recognizance bond.

        {¶4}   The trial court schedule the matter for jury trial on February 9, 2021.

Appellant filed a motion for continuance on February 5, 2021, which the trial court granted

on the same day. The trial court rescheduled the jury trial for March 30, 2021. The state

filed a motion for continuance on March 17, 2021, setting forth three reasons for the

request, to wit: a Lancaster Police Officer, who was expected to be a witness for the state,

had a previously scheduled vacation; the assistant prosecutor assigned to the case also

had a previously scheduled vacation; and the state was waiting the results from the

extraction of Appellant’s cell phone which had recently been seized via search warrant.

The trial court granted the motion, finding the speedy trial time was tolled because the

motion was reasonable and necessary. The trial court rescheduled the trial for May 25,

2021.

        {¶5}   On May 19, 2021, Appellant filed a motion to reduce bond, which the trial

court overruled via Entry filed June 16, 2021. Also, on May 19, 2021, Appellant filed a

motion to continue jury trial/motion to have time counted against state. Therein, Appellant

explained the continuance was necessary as he had not yet received his cell phone or

the cell phone contents from the state. Appellant asserted the delay was due to the state’s

actions; therefore, the time should be counted against the state, not Appellant. The state

filed a memorandum contra Appellant’s motion to have time counted against the state.

The trial court continued the trial to August 24, 2021, and scheduled a non-oral hearing

on Appellant’s motion to have time counted against the state and the state’s

memorandum contra. Via Entry filed June 16, 2021, the trial court overruled Appellant’s
Fairfield County, Case No. 2021 CA 00031                                                  4


motion. The trial court noted probable cause was previously found for the issuance of a

search warrant relative to Appellant’s cell phone and the contents thereof. The trial court

found:



                There is thus a reasonable, substantiated basis for the State to

         conduct an analysis of the evidence. Moreover, there is an independent

         duty, based on [Appellant’s] Constitutional right to due process, upon the

         State to produce evidence which it knows to be exculpatory. The State

         would not be living up to its obligation to do so, without an analysis of the

         evidence.   Further, if the State were to proceed to trial without such

         evidence being analyzed and revealed and if a conviction were to be

         obtained, then a reversal of the conviction could occur.

                Moreover, the Court determines that O.R.C. 2945.72(H) applies in

         this situation. The Court finds that the need for a continuance of this matter

         – to provide for time for analysis of evidence – is reasonable.

                June 16, 2021 Entry at 1-2, unpaginated.



         {¶6}   On August 23, 2021, Appellant filed a motion to dismiss for statutory and/or

constitutional speedy trial rights and a motion in limine. On the same day, the state filed

a written request for order of immunity to “B.R.,” whom the state intended to call as a

witness regarding the events which occurred during the early morning hours of November

14, 2020. On August 24, 2021, the state filed a memo contra Appellant’s motion to

dismiss and a memo contra Appellant’s motion in limine. The state filed a motion to quash
Fairfield County, Case No. 2021 CA 00031                                                 5


the subpoenas Appellant issued to Fairfield County Juvenile Court and Fairfield County

Department of Child Protective Services for records relative to Hurst.

      {¶7}    Prior to the commencement of trial on August 24, 2021, the trial court

overruled Appellant’s motion to dismiss. The trial court addressed the motion to quash,

indicating its intention to conduct an in-camera review of the records and issue a decision

prior to the use of such during trial. The trial court subsequently advised the parties it

would not release the records of the Fairfield County Juvenile Court and Fairfield County

Department of Child Protective Services and placed the records under seal for this Court

to review.

      {¶8}    The following evidence was adduced at trial.

      {¶9}    Lancaster Police Officer Cody Callihan was working the 11 p.m. to 7 a.m.

shift on November 13, 2020, when he and Officer Roxx Williams responded to a

disturbance call at 324 South Broad Street, Apartment B, in Lancaster, Fairfield County,

Ohio. Officer Callihan responded to two calls to the residence, one before midnight on

November 13, 2020, and the second between 2:00 a.m. and 3:00 a.m. on the morning of

November 14, 2020. When he and Officer Williams arrived in response to the first call,

Officers Callihan and Williams observed the outer pane of the window of the front door

had been shattered. The officers made contact with Amanda Hurst, the resident, and

Shane Moneymaker. Hurst advised Officer Callihan Appellant had entered the residence

without permission, yelling at her to give him his belongings. The officers were aware

Hurst had a protection order against Appellant, which was issued in February, 2020, and

named herself and her and Appellant’s daughter as the protected parties.
Fairfield County, Case No. 2021 CA 00031                                                6


      {¶10} Moneymaker, who was visiting Hurst, was upstairs using the bathroom

when he heard a commotion. As he descended the stairs, Appellant called to him, “come

here, Bitch,” and began to physically assault him on the stairwell. Hurst screamed at

Appellant to leave or she would call the police. Appellant left, telling Hurst he would be

back for her. Officer Williams photographed Moneymaker’s injuries and the scene.

Callihan identified the photographs, which depicted three lacerations on Moneymaker’s

face, teeth impressions and an injury on the back of his neck, bite marks on his arm, and

injury to his right hand. Hurst and Moneymaker provided the officers with a description

of Appellant’s vehicle. Officers Callihan and Williams proceeded to Appellant’s residence

at 320 Washington Avenue in an attempt to locate him. The officers surveyed the area,

but did not find Appellant or his vehicle.      Officer Callihan returned to the police

department.

      {¶11} At 2:54 a.m. on the morning of November 14, 2020, Officer Callihan was

again dispatched to Hurst’s residence. Officer Ray Hambel and Lieutenant Poffenbarger

were at the scene when Officer Callihan arrived. Sergeant Eggleston arrived soon

thereafter. Hurst, Moneymaker, Cynthia Rager, Hurst’s mother, and Tayvia Beck, a

neighbor, were at the residence when the officers arrived. They all identified Appellant

as the suspect. Officer Callihan learned Appellant had returned to the residence with an

individual named Brandon Reed. Appellant shattered the window of the downstairs

bathroom. Thereafter, Appellant, brandishing a knife, entered through the front door.

Appellant grabbed Hurst, held the knife to her neck, and threatened her. Reed entered

the residence by throwing a brick through the back door. As Appellant was leaving the

residence, he grabbed a bag belonging to Rager.
Fairfield County, Case No. 2021 CA 00031                                                 7


       {¶12} After hearing all the evidence and deliberating, the jury found Appellant

guilty of count one of the indictment, aggravated burglary, and acquitted him of count two

(aggravated burglary), count three (aggravated robbery), and count four (domestic

violence). The trial court conducted a sentencing hearing on September 13, 2021, and

ordered Appellant to serve an indefinite period of incarceration of 4 to 6 years. The trial

court credited Appellant with 299 days served.

       {¶13} It is from his conviction and sentence Appellant appeals, raising the

following assignments of error:



              I. THE TRIAL COURT ERRED IN DENYING APPELLANT’S

       MOTION TO DISMISS ON SPEEDY TRIAL GROUNDS, IN VIOLATION OF

       APPELLANT’S RIGHT TO A SPEEDY TRIAL UNDER THE SIXTH AND

       FOURTEENTH         AMENDMENTS           TO     THE     UNITED      STATES

       CONSTITUTION AND ARTICLE I, SECTION 10 OF THE OHIO

       CONSTITUTION.

              II. APPELLANT’S CONVICTION FOR AGGRAVATED BURGLARY

       WAS AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE.

              III. THE TRIAL COURT ABUSED ITS DISCRETION IN GRANTING

       IMMUNITY TO BRANDON REED PURSUANT TO R.C. 2945.44.

              IV. THE TRIAL COURT’S DECISION TO DENY APPELLANT’S

       REQUEST TO VIEW RECORDS FROM THE FAIRFIELD COUNTY

       JUVENILE COURT AND FAIRFIELD COUNTY CHILD PROTECTIVE

       SERVICES, INCLUDING, BUT NOT LIMITED TO, DRUG TESTING
Fairfield County, Case No. 2021 CA 00031                                               8


      RECORDS, RELATING TO AMANDA HURST, WAS AN ABUSE OF

      DISCRETION.

             V. THE TRIAL COURT’S DECISION TO EXCLUDE RECORDS

      FROM THE FAIRFIELD COUNTY JUVENILE COURT AND FAIRFIELD

      COUNTY CHILD PROTECTIVE SERVICES, INCLUDING, BUT NOT

      LIMITED TO, DRUG TESTING RECORDS, RELATING TO AMANDA

      HURST, WAS AN ABUSE OF DISCRETION.

             VI. R.C. 2967.171, ALSO KNOWN AS THE “REAGAN TOKES ACT,”

      WHICH ALLOWS THE OHIO DEPARTMENT OF REHABILITATION AND

      CORRECTIONS          TO    UNILATERALLY         EXTEND       APPELLANT’S

      SENTENCE, IS UNCONSTITUTIONAL UNDER BOTH THE UNITED

      STATES CONSTITUTION, ARTS. I, II, AND III, AND AMENDS. V, VI AND

      XIV, AND THE OHIO CONSTITUTION, ART. I, SEC. 10, AND ART. IV,

      SEC. 1 AND 3(B)(2).



                                               I

      {¶14} In his first assignment of error, Appellant asserts the trial court erred in

denying his motion to dismiss on speedy trial grounds. We disagree.

      {¶15} R.C. 2945.71(C)(2) requires “[a] person against whom a charge of felony is

pending * * * be brought to trial within two hundred seventy days after his arrest.” R.C.

2945.71(E) provides “each day during which the accused is held in jail in lieu of bail on

the pending charge shall be counted as three days.” “The statutory speedy trial period

begins to run on the date the defendant has been arrested; however, the date of arrest is
Fairfield County, Case No. 2021 CA 00031                                                      9


not counted when calculating speedy trial time.” State v. Geraci, 8th Dist. Cuyahoga Nos.

101946 and 101947, 2015-Ohio-2699, 2015 WL 4043007, ¶ 21.

       {¶16} Appellant was arrested on November 15, 2020, and was held in the Fairfield

County Jail until his trial on August 24, 2021. Thus, it would appear Appellant was not

brought to trial within the time limits set forth in R.C. 2945.71(C).

       {¶17} A defendant establishes a prima facie case for discharge once he/she

demonstrates he/she has not been brought for trial within the time limits set forth in R.C.

2945.71. State v. Ashbrook, 5th Dist. Licking No. 06 CA 158, 2007-Ohio-4635, 2007 WL

2582869, ¶ 49, citing State v. Butcher, 27 Ohio St.3d 28, 30–31, 500 N.E.2d 1368 (1986).

When a defendant has established he was tried outside speedy-trial time limits, the

burden shifts to the state to show the time limit was extended under R.C. 2945.72. Id. at

¶ 31. If the state fails to produce evidence in rebuttal under R.C. 2945.72, then discharge

pursuant to R.C. 2945.73(B) is required. Id.

       {¶18} “When reviewing a speedy-trial issue, an appellate court must calculate the

number of days chargeable to either party and determine whether the appellant was

properly brought to trial within the time limits set forth in R.C. 2945.71.” State v. Riley, 162

Ohio App.3d 730, 2005-Ohio-4337, 834 N.E.2d 887, ¶ 19.

       {¶19} R.C. 2945.72, which sets forth the provisions tolling the speedy trial

parameters, provides, in pertinent part:



              The time within which an accused must be brought to trial, or, in the

       case of felony, to preliminary hearing and trial, may be extended only by the

       following:
Fairfield County, Case No. 2021 CA 00031                                                10


             Any period during which the accused is unavailable for hearing or

      trial, by reason of other criminal proceedings against him, within or outside

      the state, by reason of his confinement in another state, or by reason of the

      pendency of extradition proceedings, provided that the prosecution

      exercises reasonable diligence to secure his availability;

             Any period during which the accused is mentally incompetent to

      stand trial or during which his mental competence to stand trial is being

      determined, or any period during which the accused is physically incapable

      of standing trial;

             **

             (E) Any period of delay necessitated by reason of a plea in bar or

      abatement, motion, proceeding, or action made or instituted by the accused;

             **

             (G) Any period during which trial is stayed pursuant to an express

      statutory requirement, or pursuant to an order of another court competent

      to issue such order;

             (H) The period of any continuance granted on the accused's own

      motion, and the period of any reasonable continuance granted other than

      upon the accused's own motion * * *



      {¶20} Appellant was initially arrested and held in custody on November 15, 2020.

The first day of arrest is not included in the speedy trial calculation State v. Adams, 144

Ohio St.3d 429, 45 N.E.3d 127, 2015–Ohio–3954. “The statutory time limits for speedy
Fairfield County, Case No. 2021 CA 00031                                                     11


trial begin to run on the day after the date of arrest or service of summons.” State v.

Mathias, 5th Dist. Morrow No. 2020CA0001, 2021-Ohio-423, 2021 WL 597705, ¶ 51

(Citations omitted). As such, Appellant’s speedy trial time commenced on November 16,

2020.

        {¶21} Appellant filed a motion to modify bond, a motion for discovery and motion

for notice of intention to use evidence, and a motion for bill of particulars on November

18, 2020. The filing of the motion for bond modification tolls the running of speedy trial

time. State v. Rouse, 5th Dist. Tuscarawas No. 2007 AP 12 0078, 2008-Ohio-5891, ¶¶

20-21. Likewise, “[a] defendant's demand for discovery tolls the speedy trial time until the

state responds to the discovery, or for a reasonable time.” State v. Heatherington, 5th Dist.

Richland No. 2021CA0021, 2022-Ohio-1375, ¶ 49, citing State v. Shabazz, 8th Dist.

Cuyahoga No. 95021, 2011-Ohio-2260, ¶ 26, 31; R.C. § 2945.72(E).

        {¶22} During the period between November 15, 2020, and November 17, 2020,

six (6) days are chargeable to the state (2 times 3). As stated, supra, the first day of arrest,

November 15, 2020, is not included in the speedy trial calculation. Adams, supra.

        {¶23} Appellant concedes the time between his discovery request and motion to

modify bond (November 18, 2020) and the state's initial compliance (January 7, 2021)

was tolled. See, Appellant’s Brief at 8. The speedy trial clock began to run again on

January 8, 2021. Appellant filed a motion to continue on February 5, 2021. Twenty-eight

(28) days elapsed between January 8, 2021, and February 4, 2021. The state is charged

with a total of 84 days for speedy trial purposes (28 times 3). The trial court rescheduled

the trial for March 30, 2021. We find time was tolled for speedy trial purposes from

February 5, 2021, to March 30, 2021. “[I]t is well-established that a defense motion to
Fairfield County, Case No. 2021 CA 00031                                                     12


continue trial tolls the speedy trial clock until the rescheduled trial date.” State v. Caulton,

7th Dist. Mahoning No. 09 MA 140, 2011-Ohio-6636, 2011 WL 6778038, ¶ 33, citing R.C.

2945.72(H) and State v. Brown, 7th Dist. Mahoning No. 03–MA–32, 2005-Ohio-2939,

2005 WL 1385715, ¶ 41.

       {¶24} The state filed a motion to continue on March 17, 2021. Appellant submits

the period between March 17, 2021, and May 19, 2021, when he filed a motion to

continue, should be charged to the state. The state counters its motion was reasonable

and necessary; therefore, the speedy trial time should be tolled pursuant to R.C.

2945.72(H).

       {¶25} Pursuant to R.C. 2945.72(H), continuances granted on the state's motion

will toll the running of speedy trial time if the continuance is reasonable and necessary

under the circumstances of the case. State v. Saffell, 35 Ohio St.3d 90, 91, 518 N.E.2d

934 (1988). The record must affirmatively demonstrate the continuance was reasonable

and necessary. Id. A continuance must be journalized before the expiration of the time

limit specified in R.C. 2945.71. State v. King, 70 Ohio St.3d 158, 1994-Ohio-412, 162,

637 N.E.2d 903, citing State v. Mincy, 2 Ohio St.3d 6, 441 N.E.2d 571 (1982), syllabus.

The reasonableness of a continuance is determined by examining the purpose and length

of the continuance as specified in the record. State v. Lee, 48 Ohio St.2d 208, 210, 357

N.E.2d 1095 (1976). The reasonableness of a continuance must be reviewed on a case

by case basis. See, Saffell, supra., at 91.

       {¶26} The state set forth three grounds in support of its position its March 17, 2021

motion for continuance was reasonable and necessary: 1. The unavailability of Lancaster

Police Officer Cook due to a scheduled vacation; 2. the unavailability of the prosecutor
Fairfield County, Case No. 2021 CA 00031                                                13


due to a scheduled vacation; and 3. the analysis of Appellant’s cell phone, which he

asserted was necessary for his defense, had not been completed.

       {¶27} In Saffell, supra, the Ohio Supreme Court held a continuance based on the

fact the arresting officer would be on vacation at the time of trial was not unreasonable.

Id. at 92. See also, State v. Williamson, 5th Dist. Licking No. 2005 CA 00046, 2005-Ohio-

6198, ¶ 35 (“A continuance based upon the fact the arresting officer is unavailable at the

time of trial is not unreasonable”). In its March 19, 2021 Entry of Continuance, the trial

court found the state's motion for continuance was reasonable and necessary. We agree;

therefore, we find the state’s motion tolled the running of speedy trial time under R.C.

2945.72(H). Further, the trial court journalized the continuance before the expiration of

the time limit specified in R.C. 2945.71.

       {¶28} In addition, we also find the state’s motion for continuance was reasonable

and necessary given the analysis of Appellant’s cell phone had not been completed. In

a motion filed February 16, 2021, Appellant requested the trial court issue an order to the

Fairfield County Sherriff’s Office to release his cell phone as the information contained

therein was “needed to aid in the defense of this matter.” Motion for Release of Cell

Phone from FCSO. In response, on February 22, 2021, the state obtained a search

warrant for the cell phone and sent the cell phone to the Bureau of Criminal Investigation

for analysis.

       {¶29} Accordingly, we find the period between March 17, 2021, and May 19, 2021,

when Appellant filed another motion to continue, was properly tolled. Assuming,

arguendo, the tolling of the speedy trial time due to the state’s motion to continue was

unreasonable, we find March 17, 2021, is not the appropriate date on which to restart the
Fairfield County, Case No. 2021 CA 00031                                                14


speedy trial clock. Upon Appellant’s own motion to continue, the trial was rescheduled

for March 30, 2021. The state filed its motion to continue during the tolled period. Even

in the absence of the state’s motion to continue, only 50 days elapsed between March

30, 2021, and May 19, 2021, when Appellant filed additional motions. At most, the state

would have been charged with 150 days for speedy trial purposes (50 times 3).

       {¶30} On May 19, 2021, Appellant filed a motion to reduce bond. The trial court

overruled the motion on June 16, 2021. As stated, supra, the filing of the motion for bond

modification tolls the running of speedy trial time. State v. Rouse, supra.

       {¶31} Also, on May 19, 2021, Appellant filed a motion to continue jury trial/motion

to have time counted against state. Appellant maintained the time should be counted

against the state as he had not yet received his cell phone or the cell phone contents from

the state. The state filed a memorandum contra Appellant’s motion to have time counted

against the state. The trial court continued the trial to August 24, 2021. The trial court

overruled Appellant’s motion to have time counted against the state on June 16, 2021.

The trial court noted probable cause was previously found for the issuance of a search

warrant relative to Appellant’s cell phone and the contents thereof.

       {¶32} The period between Appellant’s filing of his motion reduce bond, and his

motion to continue and to have time counted against state (May 19, 2021) and the trial

court’s ruling thereon (June 16, 2021) tolled the running of the speedy trial time. Once

the trial court determined the time should not be counted against the state, the speedy

trial time was tolled until August 24, 2021, the rescheduled trial date.

       {¶33} We find 240 days of Appellant’s speedy trial time elapsed:

       {¶34} November 16, 2020 – November 17, 2020 6 days (2 times 3)
Fairfield County, Case No. 2021 CA 00031                                                  15


         {¶35} January 8, 2021 – February 4, 2021 84 days (28 times 3)

         {¶36} March 30, 2021 – May 19, 2021 150 days (50 times 3 – assuming,

arguendo, the continuance at the state’s request was unreasonable)

         {¶37} Total 240 days (at most).

         {¶38} Based upon the foregoing, we overruled Appellant’s first assignment of

error.

                                              II

         {¶39} In his second assignment of error, Appellant challenges his conviction for

aggravated burglary in Count One as against the manifest weight of the evidence.

         {¶40} In determining whether a verdict is against the manifest weight of the

evidence, the appellate court acts as a thirteenth juror and “in reviewing the entire record,

weighs the evidence and all reasonable inferences, considers the credibility of witnesses,

and determines whether in resolving conflicts in evidence the jury ‘clearly lost its way and

created such a manifest miscarriage of justice that the conviction must be reversed and

a new trial ordered.’ ” State v. Thompkins, 78 Ohio St. 3d 380, 387, 678 N.E.2d 541,

quoting State v. Martin, 20 Ohio App. 3d 172, 175, 485 N.E.2d 717 (1983).

         {¶41} Appellant was convicted of Count One of the indictment, aggravated

burglary, in violation of R.C. 2911.11(A)(1) and (B). R.C. 2911.11 provides, in relevant

part:



               No person, by force, stealth, or deception, shall trespass in an

         occupied structure or in a separately secured or separately occupied portion

         of an occupied structure, when another person other than an accomplice of
Fairfield County, Case No. 2021 CA 00031                                                  16


       the offender is present, with purpose to commit in the structure or in the

       separately secured or separately occupied portion of the structure any

       criminal offense, if any of the following apply:

              The offender inflicts, or attempts or threatens to inflict physical harm

       on another;

              **

              Whoever violates this section is guilty of aggravated burglary, a

       felony of the first degree.



       {¶42} Appellant asserts, “the testimony of the State’s alleged eyewitnesses –

Hurst, Rager, Beck, and Moneymaker – was not credible.” Brief of Appellant at 13.

Appellant adds the testimony of the eyewitnesses contained a number of contradictions

and “[m]any of the statements the State’s witnesses made were either illogical or

completely contradictory to one another.”           Id. at 15.      Appellant submits “[t]he

inconsistencies in the testimony of the State’s alleged eyewitnesses show that these four

witnesses were not credible” and “[t]he effect of their inconsistent testimony was to detract

from their own credibility and, in turn, bolster that of [Appellant].” Id. at 16.

       {¶43} Upon review of the evidence as set forth in our Statement of the Case and

Facts, set forth supra, as well as the testimony presented at trial, we find Appellant's

conviction was not against the manifest weight of the evidence.

       {¶44} Count one of the indictment charged Appellant with aggravated burglary as

follows:
Fairfield County, Case No. 2021 CA 00031                                               17


             On or about November 13, 2020, at the County of Fairfield, State of

      Ohio or venue being properly placed there pursuant to 2901.12(H),

      aforesaid, Joseph H. Stevens, unlawfully did, by force, stealth, or deception,

      trespass, as defined in section 2911.21(A)(1) of the Revised Code, in an

      occupied structure or in a separately secured or separately occupied portion

      of an occupied structure, when S.M., a person other than the accomplice,

      was present, with purpose to commit in the structure or in the separately

      secured or separately occupied portion of the structure any criminal offense,

      to wit: Assault and/or Violation of a Protection Order, O.R.C. 2903.12 and/or

      2919.27, and the offender inflicted, or attempted or threatened to inflict

      physical harm on S.M. in violation of 2911.11(A)(1), 2911.11(B) of the Ohio

      Revised Code.

             November 25, 2020 Indictment.



      {¶45} Amanda Hurst testified in February, 2020, she sought and received a

protection order against Appellant, which remained in effect at the time of the incident.

Any contact between Hurst and Appellant relating to their daughter was to be through

Hurst’s mother, Rager.    On the evening of November 13, 2020, Hurst and Shane

Moneymaker were at her residence when Hurst heard a consistent rumbling noise, which

she believed was coming from one of the neighbors. When Hurst walked toward the foyer

to investigate the noise, she observed Appellant who had broken the glass on the storm

door. Appellant was yelling at Hurst to give him his “stuff.” Tr., Vol. II at 258. Hurst

indicated Appellant did not have any belongings at her residence and did not have her
Fairfield County, Case No. 2021 CA 00031                                                  18


permission to leave belongings there. Appellant walked past Hurst despite her telling him

he was not welcome to be in her home. Hurst then described the altercation between

Appellant and Moneymaker. Hurst continued to demand Appellant leave, finally calling

the police.

         {¶46} Moneymaker testified, he visited Hurst on the evening of November 13,

2020. While he was upstairs taking a shower, he heard glass breaking and Hurst

screaming. As he descended the stairs, he observed Appellant “bursting through the front

door into the dining room.” Tr. Vol. III at 536-537. Appellant “jumped off the bottom step

[of the staircase] before the landing and struck [Moneymaker] in the face over the top of

the bannister.” Id. at 538. Thereafter, a physical altercation ensued between Appellant

and Moneymaker. Appellant scratched Moneymaker’s face and bit Moneymaker’s arm

and the back of his neck. When Officers Callihan and Williams arrived at the scene,

Officer Williams photographed Moneymaker’s injuries and the damage Appellant caused

to the residence. Officer Callihan, Hurst, and Moneymaker identified the photographs at

trial.

         {¶47} The jury was free to accept or reject any or all of the evidence offered by

the parties and assess the witnesses’ credibility. Indeed, the jurors need not believe all of

a witness’ testimony, but may accept only portions of it as true. State v. McGregor, 5th

Dist. Ashland No. 15-COA-023, 2016-Ohio-3082, 2016 WL 294299. The jury clearly

believed the testimony of the Hurst and Moneymaker as to count one of the indictment.

         {¶48} Based upon the foregoing and the entire record in this matter, we find

Appellant's conviction was not against the manifest weight of the evidence.

         {¶49} Appellant’s second assignment of error is overruled.
Fairfield County, Case No. 2021 CA 00031                                                 19


                                                III

       {¶50} In his third assignment of error, Appellant maintains the trial court abused

its discretion in granting immunity to Brandon Reed, one of the state’s witnesses.

       {¶51} Reed testified regarding his involvement with Appellant during the second

incident which occurred between 2 and 3 a.m. on November 14, 2020, and which gave

rise to counts 2, 3, and 4 of the indictment.

       {¶52} Because the jury acquitted Appellant of counts 2, 3, and 4, we find Appellant

was not prejudiced by the trial court granting immunity to Reed.

       {¶53} Appellant’s third assignment of error is overruled.

                                           IV, V

       {¶54} In his fourth assignment of error, Appellant argues the trial court abused its

discretion in denying his request to view records from the Fairfield County Juvenile Court

and Fairfield County Child Protective Services relating to Amanda Hurst. In his fifth

assignment of error, Appellant contends the trial court abused its discretion in excluding

the same records from evidence.

       {¶55} We note juvenile court and children services agency records are

confidential. R.C. 2151.14; R.C. 5153.17; R.C. 2151.421; Juv.R. 27, 32, and 37; State ex

rel. Clough v. Franklin Cy. Children Servs., 144 Ohio St.3d 83, 2015-Ohio-3425, 40

N.E.3d 1132, ¶1. The exceptions to confidentially are narrow and the burden is on the

requester to show good cause. Id. at ¶ 25. “ ‘Good cause’ is defined as that which is in

the best interest of the child.” Conrad v. Richland Cty. Children Serv., 5th Dist. Richland

No. 2012-Ohio-3871, ¶ 18. (Citation omitted). “The good cause show must outweigh the

considerations underlying the confidentiality requirement.” Clough, supra at ¶ 25. (Citation
Fairfield County, Case No. 2021 CA 00031                                                 20


omitted). This Court has adopted the good cause standard when an individual request

the records of a children services agency. Conrad, supra at ¶19. This Court has expressly

rejected the assertion of criminal defendant is simply entitled to such records. State v.

Dixon, Richland App. No. 03 AP 75, 2004-Ohio-3940, ¶ 10-12.

       {¶56} Appellant sought these records and the introduction thereof to raise doubts

in the minds of the jurors as to the credibility of Hurst, Rager, and Moneymaker. We have

reviewed the records sealed by the trial court following its in camera review and conclude

the trial court did not abuse its discretion in excluding them. Assuming, arguendo, the

trial court erred in excluding the records, we find such error was harmless. Appellant was

acquitted of counts two, three, and four of the Indictment.            Additionally, we find

Moneymaker’s testimony alone was sufficient to find Appellant guilty of count one.

       {¶57} Appellant’s fourth and fifth assignments of error are overruled.

                                                  VI

       {¶58} In his final assignment of error, Appellant submits the Reagan Tokes Act is

unconstitutional, as it violates separation of powers and his right to trial by jury.

       {¶59} For the reasons stated in this Court's opinion in State v. Householder, 5th

Dist. Muskingum No. CT2021-0026, 2022-Ohio-1542, we find the Reagan Tokes act is

constitutional.

       {¶60} Appellant’s sixth assignment of error is overruled.
Fairfield County, Case No. 2021 CA 00031                                          21


      {¶61} The judgment of the Fairfield County Court of Common Pleas is affirmed.




By: Hoffman, P.J.
Wise, John, J. and
Delaney, J. concur